DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 1/12/22;9/3/21;10/16/20 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Allowable Subject Matter
3.	Claims 12-28 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or render obvious at the time the invention was made the does element and the electrically operated drive mechanism being mechanically decoupled from each other in concatenation with the other elements of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

6.	Claims 29-31 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chavez et al. (US 8,043,254) (“Chavez”).  
Chavez discloses: A method for operating a drive mechanism of a drug delivery device, the method comprising: moving of a dose element 7 relative to a housing 8/11 of the drug delivery device, detecting a position or orientation of a dose element relative to a housing C2L41-53, determining a size of the dose to be dispensed based on the position or orientation of the dose element relative to the housing C2L17-22; controlling 4 an electrically operated dose dispensing operation of a drive mechanism of the drug delivery device based on the size of the dose, the drive mechanism being operable to generate 6 and to apply a mechanical force 7 to a cartridge 5 containing a medicament when the cartridge is arranged inside the housing 1.
controlling displacement of the dose element in at least one of an initial position or initial orientation during the dose dispensing procedure, see claim 14.  C2L17-C3L52, Fig. 3.
The position and orientation of the dose element is detected relative to the housing C2L41-53

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783